Grace, J.
(dissenting). Section 881, Compiled Laws 1913, provides that a candidate at a primary election may contest the nomina*586tion of another candidato “witbin ten days after the completion of the canvass.” As I view this provision and this law, it applies to the primary election as a whole, that the words “completion of canvass” means the counting and canvassing of all the votes cast at the primary election. It means the completion of the work of the canvassing board. The work of the canvassing board is not complete until all votes are counted and canvassed. When the canvass is complete as to all the votes, that point of time is when the Statute of Limitation commences to run with reference to the time of bringing the contest, and the canvass of the votes is only completed when the canvassing board has done its whole work as a board, and completed the canvass of all the votes cast at the primary election the votes of which are canvassed by such board.